DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDSs) submitted on 01/14/2020, 06/10/2020, 06/24/2020, 09/15/2020, and 12/14/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending U.S. Patent Application No. 16/815,895. Although the claims at issue are not identical, they are not patentably 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 of the instant application are claiming the same subject matter that are recited in claims 1-13 of U.S. Patent Application No. 16/815,895 as follows:
Instant Application
Application No. 16/815,8954
1.    A data processing method, comprising: 

receiving a query parameter; 



obtaining query result data from each of one or more predetermined data sources according to the query parameter; 
















converting the query result data into target reliable data conforming to a predetermined data reliability protocol; and 


sending the target reliable data to a blockchain node.




3.    The method according to claim 1, wherein the query result data includes one or more of: ReadWriteSet data in a Fabric cluster node, simplified payment verification (SPV) data in an ETH cluster node, transaction information stored on a consortium blockchain of a non-account model, and corresponding data in an OSS cluster.
4.    The method according to claim 1, further comprising: receiving the target reliable data from the decentralized node by the blockchain node; parsing the target 


5.    The method according to claim 4, further comprising: receiving a query request comprising the query parameter by the blockchain node from a user; and
sending the target query result corresponding to the query parameter to the user.

6.    The method according to claim 4, after the parsing the target reliable data to obtain the query result data, further comprising: verifying the query result data; and when determining the query result data passes the verification, performing computing on the query result 


7.    The method according to claim 6, wherein the computing includes multidimensional computing.
8.    The method according to claim 1, wherein the method is implemented by a decentralized node having a decentralized application (DApp) installed thereon.
9.    The method according to claim 1, wherein the predetermined data reliability protocol includes a unified directed acyclic graph (UDAG) protocol.
10.    The method according to claim 1, wherein the predetermined data reliability protocol includes a Merkle DAG protocol.
11.    A data processing device, comprising one or more processors and one or more non-transitory computer-




receiving a query parameter; 


obtaining query result data from each of one or more predetermined data sources according to the query parameter; 















converting the query result data into target reliable data conforming to a predetermined data reliability protocol; and 

sending the target reliable data to a blockchain node.


12.    The device according to claim 11, wherein the predetermined data sources include one or more of: a data source based on an operation support system (OSS), a data source based on a hadoop distributed file system (HDFS), a data source based on a private blockchain, a 
13.    The device according to claim 11, wherein the query result data includes one or more of: ReadWriteSet data in a Fabric cluster node, simplified payment verification (SPV) data in an ETH cluster node, transaction information stored on a consortium blockchain of a non-account model, and corresponding data in an OSS cluster.
14.    The device according to claim 11, wherein the operations further comprise:
receiving the target reliable data by the blockchain node; parsing the target reliable data to obtain the query result data; and performing computing on the query result data to obtain a target query result corresponding to the query parameter.
15.    The device according to claim 14, wherein the operations further comprise:

from a user; and sending the target query result corresponding to the query parameter to the user.
16.    The device according to claim 14, wherein after the parsing the target reliable data to obtain the query result data, the operations further comprise:
verifying the query result data; and
when determining the query result data passes the verification, performing computing on the query result data to obtain the target query result corresponding to the query parameter.
17.    The device according to claim 16, wherein the computing includes multidimensional computing.
18.    A non-transitory computer-readable storage medium for data processing, storing instructions executable by one or more processors to cause the one or 
receiving a query parameter;



obtaining query result data from each of one or more predetermined data sources according to the query parameter;
















converting the query result data into target reliable data conforming to a predetermined data reliability protocol; and 


sending the target reliable data to a blockchain node.



19.    The non-transitory computer-readable storage medium according to claim 18, wherein the predetermined data sources include one or more of: a data source based on an operation support system (OSS), a data source based on a hadoop distributed file system (HDFS), a data source based on a private blockchain, a data source based on a 
20.    The non-transitory computer-readable storage medium according to claim 18, wherein the query result data includes one or more of: ReadWriteSet data in a Fabric cluster node, simplified payment verification (SPV) data in an ETH cluster node, transaction information stored on a consortium blockchain of a non-account model, and corresponding data in an OSS cluster.

receiving, by a decentralized node that is outside of the blockchain, a query parameter comprising a keyword for querying data related to the keyword:
obtaining, by the decentralized node, query result data from each of the plurality of data sources according to at least the keyword in the query parameter, wherein the plurality of data sources use different data storage configurations, and the query result data includes one or more of: ReadWriteSet data signed by 
converting, by the decentralized node, the query result data into target reliable data conforming to a data reliability protocol, wherein the data reliability protocol comprises a Directed Acyclic Graph (DAG) protocol; and
sending, by the decentralized node, the target reliable data to one or more blockchain nodes of the blockchain that store the target reliable data to the blockchain.




3.    The method according to claim 1, wherein the query result data includes data in an OSS cluster.






4.    The method according to claim 1, further comprising: receiving, by the blockchain node, the target reliable data from the decentralized node; obtaining, 
5.    The method according to claim 4, further comprising: receiving, by the blockchain node, a query request comprising the query parameter from a user; and sending, by the blockchain node, the target query result corresponding to the query parameter to the user.
6.    The method according to claim 4, after the parsing the target reliable data to obtain the query result data, further comprising: verifying, by the blockchain node, the query result data; and when determining the query result data passes the verification, performing, by the blockchain node, computing on the 
7.   The method according to claim 6, wherein the computing includes multidimensional computing.
8.    The method according to claim 1, wherein a decentralized application  (DApp) is installed on the decentralized node outside the blockchain.

9.    The method according to claim 1, wherein the data reliability protocol includes a unified directed acyclic graph (UDAG) protocol.
10.    The method according to claim 1, wherein the data reliability protocol includes a Merkle DAG protocol.

11.    A device for transferring data from a plurality of data sources to a blockchain for storage, wherein the device is outside of the blockchain, the device comprising 
receiving a query parameter comprising a keyword for querying data related to the keyword;
obtaining query result data from each of the plurality of data sources according to at least the keyword in the query parameter, wherein the plurality of data sources use different data storage configurations, and the query result data includes one or more of: ReadWriteSet data signed by multiple parties and stored in a Fabric cluster comprising one or more nodes in a recordkeeping blockchain, simplified payment verification (SPV) data in an Ethereum (ETH) cluster comprising one or more 
converting the query result data into target reliable data conforming to a data reliability protocol, wherein the data reliability protocol comprises a Directed Acyclic Graph (DAG) protocol; and
sending the target reliable data to one or more blockchain nodes of the blockchain that store the target reliable data to the blockchain.
12.    The device according to claim 11, wherein the plurality of data sources include one or more of: a data source based on an operation support system (OSS), and a data source based on a hadoop distributed file system (HDFS).



13.    The device according to claim 11, wherein the query result data includes data in an OSS cluster.



































1.    A method of transferring data from a plurality of data sources to a blockchain for storage, comprising:





obtaining, by the decentralized node, query result data from each of the plurality of data sources according to at least the keyword in the query parameter, wherein the plurality of data sources use different data storage configurations, and the query result data includes one or more of: ReadWriteSet data signed by multiple parties and stored in a Fabric cluster comprising one or more nodes in a recordkeeping blockchain, simplified payment verification (SPV) data in an Ethereum (ETH) cluster comprising one or more nodes in a consortium blockchain of an account model, and transaction information linked in a form of hash value and stored on a consortium 
converting, by the decentralized node, the query result data into target reliable data conforming to a data reliability protocol, wherein the data reliability protocol comprises a Directed Acyclic Graph (DAG) protocol; and
sending, by the decentralized node, the target reliable data to one or more blockchain nodes of the blockchain that store the target reliable data to the blockchain.
2.   The method according to claim 1, wherein the plurality of data sources include one or more of: a data source based on an operation support system (OSS), and a data source based on a hadoop distributed file system (HDFS).




3.    The method according to claim 1, wherein the query result data includes data in an OSS cluster.


As to claims 1-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have derived their claim limitations from claims 1-13 of U.S. Patent Application No. 16/815,895 since they are claiming the same subject matter and are substantially similar in scope. 

Claim Objections
Claims 3, 13, and 20 are objected to because of the following informalities:  in claims 3, 13, and 20 the abbreviated word “ETH” needs to be spelled out at least once. 
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow (U.S. PGPUB No. 2020/0042982 A1) in view of Yoshihama et al. (U.S. Patent No. 10,608,829 B1, hereinafter “Yoshihama”).

Regarding claim 1, Snow teaches a data processing method, comprising:
receiving a query parameter (Snow ¶0027, “The filling station 80 may access both the transaction records 70 and the blockchain data layer 36. Because the blockchain data layer 36 may document the data records 38 using the single cryptographic address 72, the single cryptographic address 72 may serve as a common reference or query parameter with the entity's transaction records 70”);

Snow fails to explicitly teach converting the query result data into target reliable data conforming to a predetermined data reliability protocol; and sending the target reliable data to a blockchain node. However, in the same field of endeavor, Yoshihama teaches converting the query result data into target reliable data conforming to a predetermined data reliability protocol (Yoshihama Col 12 Ln 3-18, i.e., converting to the transaction proposal; and Col 11 Ln 19-23, i.e. based on consensus protocol); and sending the target reliable data to a blockchain node (Yoshihama Col 12 Ln 43-47, i.e.,  if the client application intends to submit the transaction to the ordering service to update the ledger, the application determines if the specified endorsement policy has been fulfilled before submitting. After successful inspection, the client assembles endorsements into a transaction and broadcasts the transaction proposal and response within a transaction message to the ordering node (Col 12 Ln 55-58). The blocks of the transaction are delivered from the ordering node to all peer nodes on the channel. Each peer node appends the block to the channel’s chain (i.e. to the blockchain) (Col 13 Ln 1-2, 8-11 and Fig. 2B)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snow by incorporating the teachings of Yoshihama. The motivation would be to address the drawbacks of a centralized database and to utilize a blockchain system (Yoshihama Col 1 Ln 48-50).

As to claim 2, Snow as modified by Yoshihama also teaches the method according to claim 1, wherein the predetermined data sources include one or more of: a data source based on an operation support system (OSS), a data source based on a hadoop distributed file system (HDFS), a data source based on a private blockchain, a data source based on a consortium blockchain, and a data source based on a public blockchain (Snow ¶0017).

As to claim 3, now as modified by Yoshihama also teaches the method according to claim 1, wherein the query result data includes one or more of: ReadWriteSet data in a Fabric cluster node, simplified payment verification (SPV) data in an ETH cluster node, transaction information stored on a consortium blockchain of a non-account model, and corresponding data in an OSS cluster (Yoshihama Col 8 Ln 24-28, “The proposed solution is designed on top of a consensus mechanism such as a consensus mechanism of Hyperledger Fabric, or the like, where a blockchain network comprises client applications, peer nodes, and ordering service nodes”; Col 12 Ln 3-5 and 28-30, i.e., the client node may initiate the transaction by constructing and sending a request to the peer node. The chaincode is then executed against the current state database to produce transaction results (i.e. query results) including a response value, read set, and write set (i.e. ReadWriteSet data). In Fig. 2B, the endorsing peer node 281 may take the transaction proposal inputs from the client node as arguments to the invoked chaincode function, execute the chaincode against a current state database to produce transaction results including a response value, read set, and write set. The set of values, along with 

As to claim 4, Snow as modified by Yoshihama also teaches the method according to claim 1, further comprising:
receiving the target reliable data from the decentralized node by the blockchain node (Yoshihama Col 12 Ln 36-39, “In response, the application of the client 260 inspects/verifies the endorsing peers signatures and compares the proposal responses to determine if the proposal response is the same”);
parsing the target reliable data to obtain the query result data (Yoshihama Col 12 Ln 39-47, “If the client application intends to submit the transaction to the ordering node service 284 to update the ledger, the application determines if the specified endorsement policy has been fulfilled before submitting (i.e., did all peer nodes necessary for the transaction endorse the transaction)”); and 
performing computing on the query result data to obtain a target query result corresponding to the query parameter (Yoshihama Col 12 Ln 55-67). 

As to claim 5, Snow as modified by Yoshihama also teaches the method according to claim 4, further comprising:

sending the target query result corresponding to the query parameter to the user (Snow ¶0027, “The filling station 80 may then process the transaction records 70 to provide the transaction summary of the account 82, the balance 84, and any other transactional data”).
Snow fails to explicitly teach the query request comprising the query parameter is received by the blockchain node from a user. However, in the same field of endeavor, Yoshihama teaches the query request comprising the query parameter is received by the blockchain node from a user (Yoshihama Col 12 Ln 43-47, i.e.,  if the client application intends to submit the transaction to the ordering service to update the ledger, the application determines if the specified endorsement policy has been fulfilled before submitting. After successful inspection, the client assembles endorsements into a transaction and broadcasts the transaction proposal and response within a transaction message to the ordering node (Yoshihama Col 12 Ln 55-58). The blocks of the transaction are delivered from the ordering node to all peer nodes on the channel. Each peer node appends the block to the channel’s chain (i.e. to the blockchain) Col 13 Ln 1-2, 8-11 and Fig. 2B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snow by incorporating the 

As to claim 6, Snow as modified by Yoshihama also teaches the method according to claim 4, after the parsing the target reliable data to obtain the query result data, further comprising:
verifying the query result data (Yoshihama Col 12 Ln 36-39); and
when determining the query result data passes the verification, performing computing on the query result data to obtain the target query result corresponding to the query parameter (Yoshihama Col 12 Ln 55-67).

As to claim 7, Snow as modified by Yoshihama also teaches the method according to claim 6, wherein the computing includes multidimensional computing (Yoshihama Col 12 Ln 61-67, i.e., the ordering node receive transactions from all channels in the network (see Applicant’s Specification [0031], where a plurality of data sources may be utilized and multi-dimensional computing is performed, and therefore, data sources may be from different entities during computing, such as businesses, institutions or organizations).

As to claim 8, Snow as modified by Yoshihama also teaches the method according to claim 1, wherein the method is implemented by a decentralized node having a decentralized application (DApp) installed thereon (Yoshihama Co. 8, Ln 24-28, i.e.,  the proposed solution is designed on top of a consensus mechanism such as a 

Claim 11 recites the limitations substantially similar to those of claim 1 and is similarly rejected;

Claim 12 recites the limitations substantially similar to those of claim 2 and is similarly rejected;

Claim 13 recites the limitations substantially similar to those of claim 3 and is similarly rejected;

Claim 14 recites the limitations substantially similar to those of claim 4 and is similarly rejected;

Claim 15 recites the limitations substantially similar to those of claim 5 and is similarly rejected;

Claim 16 recites the limitations substantially similar to those of claim 6 and is similarly rejected;

Claim 17 recites the limitations substantially similar to those of claim 7 and is similarly rejected;

Claim 18 recites the limitations substantially similar to those of claim 1 and is similarly rejected;

Claim 19 recites the limitations substantially similar to those of claim 2 and is similarly rejected;

Claim 20 recites the limitations substantially similar to those of claim 3 and is similarly rejected;

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow in view of Yoshihama, and further in view of  Hunn et al. (U.S. PGPUB No. 2017/0287090 A1, hereinafter “Hunn”).

As to claim 9, Snow as modified by Yoshihama teaches the method according to claim 1 but fails to explicitly teach wherein the predetermined data reliability protocol includes a unified directed acyclic graph (UDAG) protocol. However, in the same field of endeavor, Hunn teaches the predetermined data reliability protocol includes a unified directed acyclic graph (UDAG) protocol (Hunn ¶0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snow and Yoshihama by incorporating the teachings of Hunn. The motivation would be to provide a system to version each contract in a secure and verifiable manner (Hunn ¶0036).

As to claim 10, Snow as modified by Yoshihama teaches the method according to claim 1 but fails to explicitly teach wherein the predetermined data reliability protocol includes a Merkle DAG protocol. However, in the same field of endeavor, Hunn teaches the predetermined data reliability protocol includes a Merkle DAG protocol  (Hunn ¶0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snow and Yoshihama by incorporating the teachings of Hunn. The motivation would be to provide a system to version each contract in a secure and verifiable manner (Hunn ¶0036).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER KHONG/Primary Examiner, Art Unit 2157